Title: From James Madison to the Mother Superior of the Ursuline Convent, 24 April 1809
From: Madison, James
To: Mother Superior of the Ursuline Convent


MadamWashington April 24th. 1809
I have received your letter of the 11h of March, with the sentiments due for the respect and confidence which it expresses, on behalf of the pious Institution which you superintend.
In a Country where all rights, religious as well as civil, are protected by the laws, and guaranteed by an enlightened public opinion, the best of securities exists for the tranquility and esteem of those, whose labors are devoted to the conscientious pursuit of laudable objects.
It remains only therefore, to assure you, that however inferior to my predecessor in other merits, my dispositions are equally friendly to the task of training youth in the paths of Virtue, and useful knowledge, and that with my thanks for the prayers for which I am indebted, to the piety of your religious community, I offer mine, for the happiness of the members composing it.
James Madison
